429 F.2d 1392
Jenaro Soto MEDINA, Appellee,v.PEOPLE OF the STATE OF CALIFORNIA and Peter Pitchess, Sheriff of Los Angeles County, Appellants.
No. 25776.
United States Court of Appeals, Ninth Circuit.
August 18, 1970.

Donald J. Kaplan (argued) Deputy Dist. Atty., Evelle J. Younger, Dist. Atty., Los Angeles, Cal., for petitioner.
Howard E. Beckler (argued) Hollywood, Cal., for real party in interest.
Before HAMLEY, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The State of California appeals from an order of the United States District Court granting appellee Medina's petition for a writ of habeas corpus. The writ was granted by the District Court on the ground that Medina's bail, pending trial, had been unconstitutionally revoked in a case in which he was charged with a felony in the California Superior Court. We stayed the District Court's order pending disposition of the appeal. After the filing of this appeal, Medina was tried and convicted in the state court. Thus this cause is now moot.


2
The order of the District Court is vacated, and that court is directed to dismiss the proceeding as moot.